Joseph N. Casas, JD, MBA
                                  Case 1:20-cv-04471-LGS Document 11 Filed 08/10/20 Page 1 of 3                     John V. Golaszewski, JD
CEO & Managing Attorney                                                                                                           Partner ±
Licensed in Ill. and CA.

Dennis C. Postiglione, JD                                                                                             ± Admitted to practice
Partner, Licensed in TX.
                                                                                                                              in New York
John V. Golaszewski, JD
Partner, Licensed in N.Y.                                                                                                  1745 Broadway
                                                                                                                                 17th Floor
Ludmila Khomiak, JD                                                                                                   New York, N.Y. 10019
Partner, Licensed FLA..

Monica Padilla JD                                                                                                       Main: 855.267.4457
Partner, Licensed in CA.                                                                                                 Fax: 855.220.9626

                                                                                                                     www.casaslawfirm.com




                                                                 August 10, 2020
                    VIA ECF
                    Hon. Lorna G. Schofield
                    United States District Court
                           Southern District of New York
                    Thurgood Marshall U.S. Courthouse
                    40 Foley Square
                    New York, NY 10007

                            Re:     11012 Holdings, Inc. v. Hartford Fire Insurance Co. et al., 20-cv-4471-LGS

                    Dear Judge Schofield:
                            On behalf of 11012 Holdings, Inc. d/b/a Guy Hepner (“Plaintiff”), we respectfully submit
                    this response to the August 3, 2020 pre-motion letter of Hartford Fire Insurance Company
                    (“Hartford”) and Sentinel Insurance Company, Ltd. (“Sentinel”) (collectively, “Defendants”)
                    (Dkt. 7).

                            As detailed in the Complaint (Dkt. 1), this case concerns Defendants’ obligations to cover
                    losses Plaintiff incurred when its business was ordered shut due to the ongoing COVID-19
                    pandemic. As made clear by the New York Court of Appeals, “[t]he purpose served by business
                    interruption coverage cannot be clearer – to ensure that [the insured] ha[s] the financial support
                    necessary to sustain its business operation in the event disaster occurred.” Bi-Econ. Mkt., Inc. v.
                    Harleysville Ins. Co. of New York., 10 N.Y. 3d 187, 194 (N.Y. 2008). The COVID-19 pandemic
                    is one such disaster. With the goal of preventing the spread of that disaster, civil authorities in
                    New York ordered the closure of many businesses, including Plaintiff’s art gallery. Plaintiff paid
                    premiums to Defendants for business interruption, extra expense, and civil authority insurance
                    with the expectation that when a disaster like the COVID-19 pandemic hit, it would be able to
                    sustain operations and pay employees. Defendants now seek to extricate themselves from their
                    obligations to Plaintiff under their insurance agreement with a proposed Rule 12 motion.

                    Business Income and Extra Expense Coverage

                            Plaintiff’s policy provides coverage for the loss of business income due to the suspension
                    of operations during a “period of restoration,” and extra expenses incurred to avoid and/or
                    minimize the suspension of its business. Defendants’ position is that since the mandated closure
                    of Plaintiff’s practice caused no structural damage to Plaintiff’s dental practice –i.e., no “direct
                    physical loss of or physical damage to” the practice -- neither business interruption nor extra
                    expense coverage is triggered.

                                                              The Casas Law Firm, PC
                                                     California | Florida | Illinois | New York | Texas
          Case 1:20-cv-04471-LGS Document 11 Filed 08/10/20 Page 2 of 3
Hon. Lorna G. Schofield
August 10, 2020

        In support of this position, Defendant relies primarily on Roundabout Theater Co. v.
Contin. Cas. Co., 751 N.Y.S. 2d 4 (1st Dep’t 2002) and a recent Southern District of New York
case interpreting same, Social Life Magazine, Inc. v. Hartford Ins. Co., 1:20-cv-03311-VEC,
ECF No. 24-1, at 15 (S.D.N.Y. May 14, 2020). But because the stay-at-home orders denied
Plaintiff of the ability to legally access and operate its art gallery, Defendants’ reliance on this
this authority is misplaced. Recovery for a claim of business interruption coverage in
Roundabout was denied after the city blocked access to a theater forcing the cancellation of
performances. However, the First Department specifically noted that there was no “provision in
the policy extending coverage where access to the property is denied.” 751 N.Y.S. 2d at 9. In
Plaintiff’s policy, as set forth more fully below, civil authority coverage provides benefits and
indemnity when access to the property is denied by governmental edict. Roundabout Theatre
does not help Defendants because the Plaintiff in that case did not have civil authority coverage.

        Similarly unavailing is Defendants’ reliance on Newman Myers Kreines Gross Harris,
P.C. v. Great Northern Ins. Co., 17 F.Supp.3d 323 (S.D.N.Y. 2014). In that case, this the court
specifically held that “requiring ‘physical loss or damage,’ does not require that the physical loss
or damage be tangible, structural, or even visible.” 17 F.Supp. at 330. Here, the presence of the
invisible COVID-19 virus, and the fear of contagion, was the direct cause of the shutdown of
Plaintiff’s gallery and constitutes the “direct physical loss of or direct physical damage to
property,” just as “odors, noxious fumes, and water contamination” has been deemed sufficient
to trigger such coverage elsewhere. Id. See also TRAVCO Ins. Co. v. Ward, 715 F.Supp.2d 699,
708 (E.D. Va 2010), aff’d, 504 Fed. Appx. 251 (4th Cir. 2013) (insured suffered covered loss
under policy when sulfuric gas was present on the premises because “physical damage to the
property is not necessary, at least where the building in question has been rendered unusable by
physical forces.”); Essex. v. BloomSouth Flooring Corp., 562 F.3d 399, 406 (1st Cir. 2009)
(unpleasant odor rendering property unusable constituted physical injury to property); Motorists
Mutual Ins. Co. v. Hardinger, 131 Fed. Zppx. 823, 825-27 (3d Cir. 2005) (contamination of well
water constitutes “direct physical loss” to home if it rendered it unusable); Sentinel Mgmt. Co. v.
New Hamshire Ins. Co., 563 N.W.2d 296, 300 (Minn. Ct. App. 1997) (“Direct physical loss also
may exist in the absence of structural damage to the insured property” and holding that “release
asbestos fibers have contaminated the buildings, creating a hazard to human health constituted
physical loss.”)

Civil Authority Coverage

         In addition to business interruption and extra expense coverage, Plaintiff also purchased
civil authority coverage from Defendants, which covers a loss in business income sustained
when Plaintiff is denied access to its premises by order of a civil authority. Defendants’ position
-- that the civil authority orders were not issued because of property damage -- rushes past the
fact that, as detailed supra, physical loss or damage need not be “tangible, structural or even
visible,” Newman, 17 F.Supp. 3d at 330, and that gases, odors and other contamination have
been deemed either sufficiently “physical” and/or property damage by other courts. As also
noted, the fact that Defendants acknowledge Plaintiff’s civil authority coverage distinguishes this
case from Roundabout Theatre, 302 A.D. 2d at 9, where no such coverage existed. Accord,
Houston Cas. Co. v. Lexington Ins. Co., No. CIV.A H-05-1804, 2006 WL 7348102, at *6 n.13
(S.D.Tex. June 15, 2006) (noting Roundabout Theatre “did not involve coverage under a civil
authority” provision), adopted, 2006 WL 8446160 (S.D. Tex. July 11, 2006).
2|Page
         Case 1:20-cv-04471-LGS Document 11 Filed 08/10/20 Page 3 of 3
Hon. Lorna G. Schofield
August 10, 2020


         Contrary to Defendants’ argument, the Second Circuit’s decision in United Air Lines, Inc.
v. Insurance Company of the State of Pennsylvania, 439 F.3d 128 (2d Cir. 2006) does not help it
because the shutdown of Reagan National Airport following the September 11th attacks at issue
in that case stemmed from government “fear of future attack,” i.e., it was admittedly speculative.
Here, COVID-19 was ravaging New York City when Plaintiff’s gallery was shut down and best
estimates tell us that more than 23,000 people died in New York City subsequent to the first civil
authority orders mandating Plaintiff’s closure were issued in March 2020. Thus, the speculative
shut down at issue in United Airlines has no bearing here.

        Finally, to the extent Hartford was wrongly named as a defendant in this case Plaintiff
will considering dismissing it from the case before Defendants’ Rule 12 motion and will confer
with Defendants’ counsel concerning same.

       We thank the Court for its attention to the issues herein.

                                                     Respectfully,
                                                     By:/s/ John V. Golaszewski
                                                        John V. Golaszewski


Cc: All Counsel of Record (via ECF)




3|Page
